DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Applicant’s amendment to the independent claims and arguments have been considered. In response the examiner is not persuaded that the amendment/arguments overcome the previously applied prior art. Accordingly, rejections under 103 are maintained. 
Regarding Applicant’s specification and the amendments (Applicant cites to para. 78 of the published application), this paragraph states that the content of the virtual screen that is displayed is identical to screen that was displayed on the external apparatus (i.e. “the screen in Fig. 6A”).  Moving onto paragraph 79, Applicant’s specification states that the virtual screen is displayed such to look to the user as if it were attached to the display.  Therefore, when viewed as a whole, Applicant’s specification supports two interpretations of Applicant’s amendment: (1) one embodiment whereby the virtual screen looks like it is displayed as attached to the display 102 (corresponding to real screen), and (2) the screen that was displayed as a real screen (in Fig. 6A) is also displayed as a virtual screen.  Asaki teaches both of these interpretations. 
For the first interpretation (virtual screen looks like it is attached to real screen), see Asaki, Figs. 4-8).  
	For the second interpretation, (virtual screen can be same as real screen), Asaki teaches various embodiments whereby a tablet terminal (i.e. external apparatus) and an augmented reality display device are paired to communicate with each other (e.g. para. 40-43).  Asaki provides some examples whereby a user can operate a touch panel (external apparatus) of the tablet terminal to give instructions, and these instructions are sent to the virtual screen to modify the display features thereof. See e.g. paras. 44-50.  This is a teaching/suggestion of a virtual screen being identical to content displayed on the real screen, and as the user enters commands or instructions through the tablet terminal, those same instructions are sent to control the display of the virtual screen.  
	Some of the above-mentioned paragraphs of Asaki are reproduced below for convenience: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	The above paragraphs describe one example of operating the system of Asaki, once the devices (110, 200) are paired to communicate with each other.  Here, as the user is entering control commands to the tablet terminal’s touch panel, the tablet terminal sends the instructions to the AR display device 200 to also control the display of the virtual screen.  This teaches/suggests identical screens on both displays, whereby the user can control the virtual screen using the real screen once the devices are paired to communicate. 
	Regarding Applicant’s arguments, Applicant’s states that Asaki discloses that position ranges of the virtual and real screen do not overlap (Remarks, pages. 8-9).  This is true.  However, “position ranges” is not the same as the screen (or images displayed on the screen).  Asaki goes into a good amount of detail (outside of just para. 56, which Applicant reproduces in its Remarks) to describe how position ranges are determined in order to pair the devices together and enable cross communication. Therefore, as mentioned above, “position ranges” is an entirely different element from the screen itself, or image content of the screen.  In terms of virtual screens being superimposed on a display screen of an external apparatus, Applicant’s attention is directed to Figs. 4-8 of Asaki, which respectfully shows virtual screens superimposed on a display screen of an external apparatus.   
Regarding Applicant’s arguments re: the identical screens or display content, this was addressed by the examiner above. 
Accordingly, the rejections under 103 are maintained. Please see the remainder of this official action for details. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the instant claim recites in part:
	
	a processor configured to: instead of causing a content of a screen to be displayed on the display screen of an external apparatus, cause the content to be displayed as the virtual screen superimposed on the display screen, 
wherein the content displayed as the virtual screen is identical to the content displayed on the display screen in the real space.

It is unclear from the claim language if the content on the screens are displayed simultaneously and identical, or if the content from the display screen of the external apparatus (the display screen in real space) is moved to become or be displayed as a virtual screen.  
This is because the language begins with the phrase “instead of,” but then ends by requiring that the content displayed as a virtual screen is identical to that which is displayed in real space.  
Switching from one display to another (i.e. from a real display to an AR or virtual reality display), is not the same as having simultaneous displays of identical content (which can be an interpretation of just the wherein clause alone), and it is not clear which is the case in claim 1 as the language referenced above is somewhat contradictory.  
The remaining independent claims suffer from the same issues, and the dependent claims inherit the indefiniteness of their parent claims. 
Moreover, the specification, and especially the portions cited by Applicant in support of the amendments, do not provide clear direction as to which interpretation is either supported or should prevail. See specification, paras. 78-79, and Fig 4. 
For examination purposes, the examiner is interpreting claim 1 to have content that is identical on both devices (real and virtual enabled device).  
Clarification and correction are required. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki (JP-174507 A; cited in Applicant’s IDS, all citations to English language translation provided by Applicant with IDS). 

	Regarding claim 1: 
	Asaki teaches: an information processing apparatus (claim 1, augmented reality display device) comprising: 
	a display that displays a virtual screen superimposed on a display screen of an external apparatus at real space (claim 1 and Figs. 4-8) ; and 
	a processor (claim 1, control unit) configured to: instead of causing a content of a screen to be displayed on the display screen of an external apparatus, cause the content to be displayed as the virtual screen superimposed on the display screen, 
	wherein the content displayed as the virtual screen is identical to the content displayed on the display screen in the real space (see e.g. Abstract, multi-display system. See also claim 8, claim 9 and paras. 12-16, and 43-50, which teaches/suggests content on the virtual screen being identical to content displayed on the display screen in real space) (** see also discussion in the Response to Amendments/ Arguments which equally applies here). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is to say, to modify the multi-display system of Asaki to have a processor able to switch between displays via virtual screen and real screen, between two different display devices, per Asaki. This corresponds to the features of the last wherein clause of claim 1. Such a modification is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2: 
	Asaki further teaches: the information processing apparatus according to Claim 1, wherein the processor is configured to recognize a range of the display screen and display the virtual screen in accordance with the recognized range (see e.g. claim 8, claim 15, claim 16). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to manage display features and controls between multiple displays in communication with each other. 


	Regarding claim 3: 
	Asaki further teaches: the information processing apparatus according to Claim 2, wherein the range of the display screen is recognized by using an object displayed on the display screen (see Fig. 9: 340, object displayed on display screen, used for pairing tablet (display screen) and an augmented reality display device. See also related description, i.e. paras. 65-66). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above, such that the mark per Fig 9: 340 is used to establish range. The motivation would be to pair multiple displays to be in communication with each other.



	Regarding claim 4:
	Asaki further teaches the information processing apparatus according to Claim 2, wherein the range of the display screen is recognized by detecting an edge of the display screen (e.g. para. 71). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to pair multiple displays to be in communication with each other.



	Regarding claim 9:
	Asaki further teaches: the information processing apparatus according to Claim 1, wherein the processor is configured to make a size of the virtual screen different from a size of the display screen (para. 55, in at least one embodiment, the size of the virtual screen can be different from a size of a display screen). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have flexibility with display features. 
	

	Regarding claim 10:
	Asaki further teaches: the information processing apparatus according to Claim 9, wherein the processor is configured to cause the virtual screen to be displayed in an area of the display screen and 
	cause the content to be displayed in a remaining area other than the area of the display screen (see e.g. Figs. 4-7).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have flexibility with display features in multi-modal/multi-display systems. 


	Regarding claim 11:
	Asaki further teaches: the information processing apparatus according to Claim 9, wherein the processor is configured to cause the virtual screen enlarged with respect to the size of the display screen to be displayed without displacing a position of a base of the virtual screen from the display screen (see e.g. para. 33, para. 49-50, which teaches enlarging screen without displacing the bottom, in combination with Figs. 4-7). 
	Modifying Asaki, in view of same, such to allow for enlargement, per Asaki, of the virtual screen when displayed on the display screen (Figs. 4-7), without moving the base of the virtual screen, is at least one embodiment that is taught/suggested by Asaki. 
Such a modification is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. See MPEP §2143(A).  
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	Asaki further teaches: the information processing apparatus according to Claim 1, wherein the processor is configured to cause the virtual screen to face a user straight (e.g. para. 57, moving virtual screen such to face a use straight; alternatively, per claim 3, a user wearing an AR device will have a screen face a user in a straight relationship). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to have flexibility with display features and hardware in multi-modal/multi-display systems. 


	Regarding claim 14:
	Asaki teaches: an information processing system (para. 17, a multi-display system) comprising: an information processing apparatus (Fig. 2, augmented reality display device) including a display that displays a virtual screen superimposed on a display screen of an external apparatus at real space (claim 1 and Figs. 4-8) and a processor (claim 1, control unit) configured to perform control to display the virtual screen (claim 2); and 
	the external apparatus (claims 1 and 8, an information terminal) that includes the display screen and that performs pairing with the information processing apparatus (e.g. pairing in claim 8), wherein the processor is configured to: instead of causing a content of a screen to be displayed on the display screen, cause the content to be displayed as the virtual screen superimposed on the display screen, wherein the content displayed as the virtual screen is identical to the content displayed on the display screen in the real space (see e.g. Abstract, multi-display system. See also claim 8, claim 9 and paras. 12-16, and 43-50, which teaches/suggests content on the virtual screen being identical to content displayed on the display screen in real space) (** see also discussion in the Response to Amendments/ Arguments which equally applies here). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is to say, to modify the multi-display system of Asaki to have a processor able to switch between displays via virtual screen and real screen, between two different display devices, per Asaki. Such a modification is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: 
	Asaki teaches: a non-transitory computer readable medium storing a program causing a computer to execute a process (claim 17) comprising.
	Re: the remaining features of claim 16, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained:
	acquiring a content of a screen to be displayed on a display screen from an external apparatus including the display screen; and, 
	instead of displaying the acquired content on the display screen, displaying the acquired content as a virtual screen superimposed on the display screen with a display that displays the virtual screen superimposed on real space, wherein the content displayed as the virtual screen is identical to the content displayed on the display screen in the real space and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Asaki teaches a multi-display system (e.g. Fig. 1 and claims 8-9) with an augmented reality display (Fig. 1: 200) and an external display/information terminal (Fig. 1: 110).  Per para. 56, Asaki also teaches that content can be switched from the augmented reality display (virtual screen) to the real screen.  This corresponds to the above acquiring function, and the last function of instead of displaying….virtual screen superimposed on real space.  Basically, in the switching of content from the real screen (corresponding to Applicant’s claimed “display screen”) to the virtual screen of the augmented reality device, this teaches the process executed by the computer of claim 16.  Finally, see also paras. 43-50: content as a virtual screen can be identical to a real screen. (** see also discussion in the Response to Amendments/ Arguments which equally applies here).  
	Modifying Asaki, in view of same, to have included the above functionality of switching in a multi-display system is taught and suggested by Asaki, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki in view of Abercrombie (U.S. Patent Application Publication No. 2014/0351770 A1). 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to Claim 2, wherein the processor is configured to further detect an input instrument located in front of the display screen on a basis of the range of the display screen and 
	display the input instrument or an object representing the input instrument in the virtual screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the detect function, this is taught by Asaki (see e.g. para. 26, detecting an input instrument such as a user’s hand or finger, on basis of range). 
	Re: the display function, Abercrombie teaches that it is known to display interfaces (i.e. an object representing an input instrument of Applicant’s hand or fingers).  See e.g. Abercrombie, Fig. 2 and Figs. 12-15 for example interfaces. 
	Modifying the applied references, such to include the functionality of Asaki and Abercrombie, to allow for interaction with virtual screens, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to Claim 1, wherein the processor is configured to cause the content to be displayed as the virtual screen and further cause an object for operating the virtual screen to be displayed, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Asaki teaches content being displayed as a virtual screen (see e.g. mapping to claim 1). Re: causing an object for operating a virtual screen to be displayed, see Abercrombie, Figs. 2 and 12-15, and above mapping to claim 5.  
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki in view of Millette, A., & McGuffin, M. J. (2016, September). DualCAD: integrating augmented reality with a desktop GUI and smartphone interaction. In 2016 IEEE International Symposium on Mixed and Augmented Reality (ISMAR-Adjunct) (pp. 21-26). IEEE (“Millette”). 

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to Claim 1, wherein the processor is configured to perform switching between a first mode and a second mode on a basis of the content, 
	wherein in the first mode, the processor causes the content to be displayed as the virtual screen superimposed on the display screen, instead of causing the content to be displayed on the display screen, 
	wherein in the second mode, the processor causes the content to be displayed on the display screen without displaying the virtual screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Millette teaches that it is known in multi-display systems (i.e. like the one described in Asaki or Millette) to be able to have a first and second mode that cause content to be displayed as a virtual screen or real screen, respectively (see e.g. Abstract and Introduction, two modes as part of DualCAD, one for displaying in augmented reality/virtual scene, and the second for a real screen/desktop. See also Section 3). 
	Modifying the applied references, in view of Millette, to have included the dual modes, as per Millette, in the multi-display system of either reference, is taught and suggested by the prior art, and would have bene obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15: 
	Millette further teaches: the information processing system according to Claim 14, wherein when the information processing apparatus displays the virtual screen, a screen different from the virtual screen is displayed on the display screen of the external apparatus (see e.g. Table 1, and Section 3. The DualCAD system of Millette allows a user to view virtual screens that are different from the real screen (desktop screen). Compare the upper left of Table 1 (real screen) with the lower right of Table 1 (virtual screen) and p. 23). 
	Modifying the applied references, in view of Millette, to have included the dual modes, as per Millette, in the multi-display system of either reference, is taught and suggested by the prior art, and would have bene obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asaki in view of Millette, and further in view of Lee, G. A., Yang, U., & Son, W. (2006, September). Layered multiple displays for immersive and interactive digital contents. In International Conference on Entertainment Computing (pp. 123-134). Springer, Berlin, Heidelberg (“Lee”).

	Regarding claim 7:
	The applied references to claim 6 do not proactively teach claim 7. Consider the following. 
	 In analogous art, Lee teaches: the information processing apparatus according to Claim 6, wherein the processor is configured to set the first mode when the content has secret information and set the second mode when the content does not have the secret information (see p. 126, last partial paragraph to 127, which teaches that separate visualizations can be made for public and private displays, the private corresponding to a user HMD (i.e. virtual screen)). 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is, to modify the teachings of Millette such that the modes are modified to include a privacy mode, per the teachings of Lee, in the dual display system which all three references teach. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asaki in view of Millette, and further in view of Kim (U.S. Patent Application Pub. No. 2019/0042066 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to Claim 6, wherein the processor is configured to cause an indicator indicating the first mode to be displayed in the virtual screen in the first mode, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Millette teaches first and second modes, and Millette and Asaki teach virtual screens, as mapped above I claim 6.  Re: causing an indicator indicating modes to be displayed, Kim teaches that it known in the art of multiple displays (Abstract), to have display indicators (see e.g. para. 71), that can indicate the current status or display state (see e.g. para. 241) or otherwise alert users to display notifications (e.g. paras. 647, 674-79, 680, 682).  Modifying the applied references, such to employ indicators, per Kim, to indicate modes, per Millette, on screens (i.e. virtual screen), per Kim and Asaki/Millette, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613